MEMORANDUM **
Ira Ohanjanyan, a native of the Ukraine and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process violations, Hartooni v. INS, 21 F.3d 336, 339 (9th Cir.1994), and we deny the petition.
Ohanjanyan contends that she was prejudiced by the BIA’s decision to issue an opinion without receiving her brief. To the extent Ohanjanyan is asserting a due process challenge, her challenge fails because she did not indicate what arguments she would have raised in her brief that would establish eligibility for asylum and withholding of removal. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006 & n. 16 (9th Cir.2003) (holding that an alien must show prejudice to succeed in a due process challenge).
To the extent Ohanjanyan is contending that the BIA’s summary affirmance violates due process, this contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
The Clerk is directed to stay the mandate pending the resolution of Desta v. *599Ashcroft, No. 03-70477, and further order of this Court.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.